DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-5, in the reply filed on 11/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-8, 12-17, and 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.
In the amendments filed on 11/30/2021, claims 1-8, 12-17, and 19-23 are pending. Claim 5 is amended. Claims 6-8, 12-17, and 19-23 are withdrawn. Claims 9-11 and 18 are canceled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition, comprising a shape memory polymer comprising a thermoset polymer network, wherein the thermoset polymer network is a product made by a reaction of an epoxy and an amine, wherein the shape memory polymer has a characteristic of having an energy stored through an enthalpy increase which is a result of stretched bonds during programming of the shape memory polymer, wherein the shape memory polymer has a recovery stress of about 15 to about 20 MPa, and wherein the shape memory polymer has an energy output of about 2.0 to about 2.5 MJ/m3, an energy output efficiency of 50% or greater, or a combination thereof, does not reasonably provide enablement for a composition, comprising a shape memory polymer, wherein the shape memory polymer is devoid of a thermoset polymer network that is a product made by a reaction of an epoxy and an amine, wherein the shape memory polymer has a characteristic of having an energy stored through an enthalpy increase which is a result of stretched bonds 3, an energy output efficiency of 50% or greater, or a combination thereof. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification is not enabling for such a composition because the breadth of claim 1 is that the shape memory polymer in the composition can have any composition as long as it has a characteristic of having an energy stored through an enthalpy increase which is a result of stretched bonds during programming of the shape memory polymer, wherein the shape memory polymer has a recovery stress of about 15 to about 20 MPa, and wherein the shape memory polymer has an energy output of about 2.0 to about 2.5 MJ/m3, an energy output efficiency of 50% or greater, or a combination thereof. The state of the prior art, the level of one of ordinary skill, and the level of predictability in the art is that a shape memory polymer can have a composition that is not necessarily a thermoset polymer network that is a product made by a reaction of an epoxy and an amine. However, not all shape memory polymers necessarily have the claimed properties because a shape memory polymer needs to be manufactured with particular ingredients and according to a particular method in order to have the claimed properties. The amount of direction provided by the inventor is such that the only ingredients recited in the specification for manufacturing the shape memory polymers are a thermoset polymer network that is a product made by a reaction of an epoxy and an amine [0067, 0068]. All the working examples have shape memory polymers .
Claims 3-5 are not rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because they cure the deficiencies of claims 1-2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Song et al., “Synthesis and thermomechanical research of shape memory epoxy systems”, Materials Science and Engineering A, 2011, vol. 529, p. 29-34).
Regarding claim 1, Song teaches a shape memory polymer prepared by epoxy resin E-51 with a content of curing agent m-phenylenediamine, wherein a curing reaction of the epoxy system occurs, wherein the epoxy E-51 was pre-heated to 110°C, stirred for 20 min at the velocity of 150 rpm by a magnetic-force stirrer, the pre-setting quantity of the curing agent was added and stirred for another 20 min at the velocity of 260 r/min, a homogeneous solution was thus produced, the solution was put into a mold and dried for 2.5 h at 80°C and subsequently 2.0 h at 150°C (p. 29), wherein the mass ratio of the epoxy resin E-51 to the curing agent m-phenylenediamine in the shape memory epoxy system was 100 to 7 (p. 30, Table 1), wherein the epoxy resin E-51 had the chemical structure 
    PNG
    media_image1.png
    117
    590
    media_image1.png
    Greyscale
 (p. 30, tran of the material, which causes the shape memory polymer to be frozen in the deformed shape even after unloading, and recovering the original shape by increasing the temperature to be higher than Ttran under free or constrained condition (p. 30), which reads on a composition, comprising a shape memory polymer.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the mass ratio of Song’s epoxy resin E-51 to Song’s curing agent m-phenylenediamine in Song’s shape memory epoxy system to be from 100 to 14.1 to 100 to 14.6. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the stiffness, critical transition temperature, and shape recovery effect of Song’s shape memory polymer because Song teaches that the mass ratio of the epoxy resin E-51 to the curing agent m-phenylenediamine in the shape memory epoxy system was 100 to 7 (p. 30, Table 1), that a higher stiffness and critical transition temperature can be realized by increasing the content of curing agent (p. 34), that we may achieve tailored critical shape transition temperatures by adjusting the content of the curing agent (p. 31), and that it is cautioned that too high or too low curing agent contents might degrade the shape recovery effect of shape memory polymers because the functional realization of shape memory polymers must satisfy a certain requirement of the cross-linking density in the microstructure (p. 31), which means that the mass ratio of Song’s epoxy resin E-51 to Song’s curing agent m-phenylenediamine in Song’s shape memory epoxy system 
The Office recognizes that all of the claimed physical properties are not positively taught by Song, namely that the shape memory polymer has a characteristic of having an energy stored through an enthalpy increase which is a result of stretched bonds during programming of the shape memory polymer, wherein the shape memory polymer has a recovery stress of about 15 to about 20 MPa, and wherein the shape memory polymer has an energy output of about 2.0 to about 2.5 MJ/m3, an energy output efficiency of 50% or greater, or a combination thereof. However, Song renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the composition of claim 1 as explained above. Furthermore, the specification of the instant application recites that the present disclosure provides for thermoset polymer networks including products made by reacting an epoxy and an amine [0067], that the amine (also referred to as "precursor amine") can be m-Phenylenediamine [0067], that the epoxy (also referred to as “precursor epoxy”) can be a bisphenol A-based epoxy resin) [0067], that the ratio of the amount of the epoxy to the amine should keep stoichiometry [0067], that thermoset polymer networks including an epoxy moiety and an amine moiety are also provided for, where the precursor epoxy and precursor amine are as described above [0068], that the above described thermoset polymer networks can be made by mixing an aforementioned epoxy moiety and amine moiety, then curing the mixture under heat of about 100 to 200° C or about 150° C [0068], that the thermoset polymer network is formed by mixing an epoxy and a diamine, and curing the mixture [0073], that the article can include a thermoset polymer network as described above 
Regarding claim 2, Song’s teachings explained above for claim 1 read on wherein the shape memory polymer is comprise of a thermoset polymer network as claimed.
Regarding claim 3, Song’s teachings explained above for claim 1 read on wherein the thermoset polymer network is a product made by a reaction of an epoxy and an amine as claimed.
Regarding claim 4, Song’s teachings explained above for claim 1 read on wherein the epoxy is a bisphenol A-based epoxy resin as claimed.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Song et al. (Song et al., “Synthesis and thermomechanical research of shape memory epoxy systems”, Materials Science and Engineering A, 2011, vol. 529, p. 29-34) renders obvious the composition of claim 3 as explained above.
Song does not teach that the amine is selected from 5- Amino-1,3,3-trimethylcyclohexanemethylamine, 1,5,5-trimethyl-1,3- Cyclohexanedimethanamine, 3-amino-4-5-6-trimethyl-Cyclohexanemethanamine, 4,6-dimethyl- 1,3-Benzenedimethanamine, 4,4'-methylenebis[2,5- dimethyl-Cyclohexanamine], 4,4'-(1-methylethylidene) bis[2,6-dimethyl-Cyclohexanamine], 3,7- dimethyl-1,5-Naphthalenediamine 4,4'-(1-methylethylidene) bis-Benzenamine, 4,4-Methylenebis(2- methylcyclohexylamine, 4,4-Methylenebis(cyclohexylamine), 1,8-Diamino-p-menthane, Diaminonaphthalene, Diaminophenanthrene, Diaminophenazine, o-Phenylenediamine, p-Phenylenediamine, N-Phenyl-o-phenylenediamine, N-Phenyl-benzene-1,3-diamine, N-Phenyl-p- phenylenediamine, and 1,2,4,5-Benzenetetramine. Although Song teaches that the shape memory polymer is prepared by epoxy resin E-51 with a content of curing agent m-phenylenediamine (p. 29), Song’s curing agent m-phenylenediamine does not read on the claimed amine. The claimed amines that are most similar to Song’s curing agent m-phenylenediamine are o-Phenylenediamine and p-.

Response to Arguments
Applicant’s arguments, see p. 6-7, filed 11/30/2021, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (Song et al., “Synthesis and thermomechanical research of shape memory epoxy systems”, Materials Science and Engineering A, 2011, vol. 529, p. 29-34) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for claims 1-4 is made in view of Song et al. (Song et al., “Synthesis and thermomechanical research of shape memory epoxy systems”, Materials Science and Engineering A, 2011, vol. 529, p. 29-34). Also, a new ground(s) of rejection for claims 1-2 is made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that the curing agents used in the instant invention are different from the two curing agents used by Song, and that the curing agent used in the present invention, IPD for example, has a different steric hinderance provided by the three methyl groups (p. 6), claims 1-4 do not limit the curing agents, except that claim 3 recites an amine. Song teaches a shape memory polymer .
In response to the applicant’s argument that the SMPs by Song cannot store energy by enthalpy increase because of the lack of steric hinderance in the curing agent, that they store energy by the conventional mechanism of entropy decrease, leading to very low rubbery modulus and very low recovery stress (p. 7), the applicant did not show any evidence that the shape memory polymer of Song actually cannot store energy by enthalpy increase. Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, and inoperability of the prior art (MPEP 716.01(c)(I)). The arguments of counsel cannot take the place of evidence in the record (MPEP 716.01(c)(II)). The Office recognizes that all of the claimed physical properties are not positively taught by Song, namely that the shape memory polymer has a characteristic of having an energy stored through an enthalpy increase which is a result of stretched bonds during programming of the shape memory polymer. However, Song renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the composition of claim 1 as explained in the rejection of claim 1 in this Office action. Furthermore, the specification of the instant application recites that the present disclosure provides for thermoset polymer networks including products made by 
In response to the applicant’s argument that the heating temperature of 120°C described by Song does not read on the high temperatures taught by the instant specification, 140-170°C (p. 7), although Song teaches that the specimens were heated by a home-made temperature-controlled cabinet at 120°C for 10 min (p. 30), Song teaches that this was done for measuring the shape frozen rate (p. 30) and does not teach that this temperature was used for curing. Song teaches that the epoxy E-51 was pre-heated to 110°C, stirred for 20 min at the velocity of 150 rpm by a magnetic-force stirrer, the pre-setting quantity of the curing agent was added and stirred for another 20 min at the velocity of 260 r/min, a homogeneous solution was thus produced, the solution was put into a mold and dried for 2.5 h at 80°C and subsequently 2.0 h at 150°C (p. 29), which means that the curing temperature included 150°C. The specification of the instant application recites that the above described thermoset polymer networks can be made by mixing an aforementioned epoxy moiety and amine moiety, then curing the mixture under heat of about 100 to 200° C or about 150° C [0068].

In response to the applicant’s argument that Song is silent regarding recovery stress and energy output, that Fig. 8 of Song indicates that the storage modulus of the described material is approximately 1 MPa at 150°C, whereas the instantly claimed material has a storage modulus of about 65 MPa at 150°C, and that this along shows that the materials have inherently different properties (p. 7), the rejection of the claims in this Office action is not based on Song’s specimens shown in Fig. 8. The rejection of the claims in this Office action is based on the position that the Office recognizes that all of the claimed physical properties are not positively taught by Song, namely that the shape memory polymer has a characteristic of having an energy stored through an enthalpy increase which is a result of stretched bonds during programming of the shape memory polymer, wherein the shape memory polymer has a recovery stress of about 15 to about 20 MPa, and wherein the shape memory polymer has an energy output of about 2.0 to about 2.5 MJ/m3, an energy output efficiency of 50% or greater, or a combination thereof. However, Song renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the composition of claim 1 as explained in the rejection of claim 1 in this Office action. Furthermore, the specification of the instant application recites that the present disclosure provides for thermoset polymer networks including products made by reacting an epoxy and an amine [0067], that the amine (also referred to as "precursor amine") can be m-Phenylenediamine [0067], that the epoxy (also referred to as “precursor epoxy”) can be a bisphenol A-based epoxy resin) [0067], that the ratio of the amount of the epoxy to the amine should keep stoichiometry 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As explained in the rejection of claim 1 in this Office action, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the mass ratio of Song’s epoxy resin E-51 to Song’s curing agent m-phenylenediamine in Song’s shape memory epoxy system to be from 100 to 14.1 to 100 to 14.6. Song renders obvious claims 1-4 as explained in the rejection of claims 1-4 in this Office action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767